                Case 19-01298-MAM           Doc 58   Filed 10/04/19     Page 1 of 8



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov
In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                            /
ROBERT C. FURR not individually but                           ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.
         Defendants.
                                                /

              AGREED EX PARTE MOTION BY PLAINTIFF, ROBERT C. FURR,
                 TO CONTINUE PRETRIAL CONFERENCE AND EXTEND
                         RELATED PRETRIAL DEADLINES

         Robert C. Furr (the “Trustee” or “Plaintiff”), not individually but as Chapter 7 Trustee of

the Bankruptcy Estate of the Debtor, Chance & Anthem, LLC (the “Debtor”) by and through

counsel, files this Agreed Ex Parte Motion to Continue Pretrial Conference and Extend Related

Pretrial Deadlines (the “Motion”) and in support thereof state, as follows:

I.       BACKGROUND.

         1.      On January 29, 2019 (the “Petition Date”) the Debtor, Chance and Anthem, LLC

(“Debtor”) filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code (the

“Petition”) in the United States Bankruptcy Court for the District of Maryland (the “Maryland

Bankruptcy Court”), in the matter styled In re Chance & Anthem, LLC, Case No. 18-11168-TJC

(the “Bankruptcy Case”). The Plaintiff is the duly appointed and acting Trustee of the Debtor’s
              Case 19-01298-MAM          Doc 58     Filed 10/04/19   Page 2 of 8



bankruptcy estate (the “Estate”).

       2.      On May 24, 2018, the Bankruptcy Court for the District of Maryland entered its

Memorandum and Order Transferring Venue To The Bankruptcy Court For the Southern District

of Florida (the “Transfer Order”)[ECF No. 73], transferring the Bankruptcy Case to this Court.

       3.      On May 25, 2018, the Plaintiff, Robert C. Furr, was duly appointed and is acting

Chapter 7 Trustee of the Estate [ECF No. 76].

       4.      On August 06, 2019, the Plaintiff filed the Adversary Complaint to Avoid and

Recover Fraudulent Transfers, For Turnover, For an Accounting, Alter-Ego, Substantive

Consolidation, Injunctive Relief and for Related Relief (the “Adversary Complaint”) [ECF No.

1] in the above adversary proceeding (the “Adversary Proceeding”) against Jeffrey Siskind (“J.

Siskind”), Tanya Siskind, (“T. Siskind”), CannaMED Pharmaceuticals, LLC (“CannaMED”),

Siskind Legal Services, LLC (“Siskind Legal”), Second Siskind Family Trust (“Siskind Trust”),

Florida’s Association of Community Banks and Credit Unions (“Florida’s Association”),

Sympatico Equine Rescue, Inc. (“Sympatico”), Sovereign Gaming & Entertainment, LLC

(“Sovereign”), Frank Zokaites (“F. Zokaites”), OB Real Estate 1732, LLC (“OB Real Estate”),

Wellington 3445, LP (“Wellington”), Zokaites Properties, LP (“Zokaites Properties”) and Robert

Gibson (“R. Gibson”)(collectively, the “Defendants”).

       5.      On August 07, 2019, the Court issued the Summons and Notice of Pretrial/Trial in

an Adversary Proceeding, scheduling the Pretrial Conference for November 14, 2019 at 10:00

a.m. [ECF No. 03].

       6.      On same date, the Court entered an Order Setting Filing and Disclosure

Requirements for Pretrial and Trial Setting Pretrial Conference (the “Pretrial Order”) [ECF No.

04] which references all corresponding pretrial deadlines.




                                                2
              Case 19-01298-MAM          Doc 58     Filed 10/04/19     Page 3 of 8



II.    RELIEF REQUESTED.

       7.      The Parties have agreed to a continuance of the Pretrial Conference to January 14,

2020 at 10:00 a.m. Further, the Parties seek a concomitant enlargement of the deadlines set forth

in the Pretrial Order to coincide with the continued Pretrial Conference.

       8.      Counsel for the Plaintiff has conferred with the Defendants, or their counsel,

regarding the filing of this Motion and certifies that the Defendants have agreed to the relief

requested herein.

       9.      The filing of this Motion and continuance of the Pretrial Conference and

extensions of the deadlines under the Pretrial Order are necessary in order to preserve time and

resources of the Parties. This Motion has been filed in good faith and not for any dilatory

purpose or improper delays of this adversary proceeding.

       WHEREFORE, the Plaintiff, Robert C. Furr, as the Chapter 7 Trustee, respectfully

requests the entry of an order attached hereto as Exhibit “A”: (i) granting this Motion; (ii)

continuing the Pretrial Conference to January 14, 2020 at 10:00 a.m.; (iii) extending all

corresponding pretrial deadlines accordingly; and (iv) granting such other and further relief as

the Court deems appropriate.

       Dated this 4th day of October, 2019

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel for Plaintiff
                                             100 S.E. Second Street, 44th Floor
                                             Miami, FL 33131
                                             Tel: (305) 349-2300
                                             Fax: (305) 349-2310

                                             By:     /s/ Jesus M. Suarez
                                                       Jesus M. Suarez, Esq.
                                                       Fla. Bar No. 60086
                                                       Email: jsuarez@gjb-law.com




                                                3
              Case 19-01298-MAM         Doc 58     Filed 10/04/19    Page 4 of 8



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via CM/ECF notification upon all interested parties registered to receive electronic notification
on this matter and/or via U.S. Mail as indicated on the Service List below on this 4th day of
October, 2019.
                                            By: /s/ Jesus M. Suarez
                                               Jesus M. Suarez, Esq.


                                       SERVICE LIST

Notice was served via CM/ECF upon:

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Jeffrey M Siskind on behalf of Defendant CannaMed Pharmaceuticals, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Second Siskind Family Trust
jeffsiskind@msn.com, jmsesq500@gmail.com


                                               4
             Case 19-01298-MAM         Doc 58     Filed 10/04/19   Page 5 of 8




Jeffrey M Siskind on behalf of Defendant Siskind Legal Services
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sovereign Gaming and Entertainment, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sympatico Equine Rescue, Inc.
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Tanya Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Notice will be served via U. S. Mail upon:

Robert Gibson
1709 22 Ave N
Lake Worth, FL 33460

Frank R. Zokaites
375 Golfside Dr
Wexford, PA 15090




                                              5
Case 19-01298-MAM   Doc 58   Filed 10/04/19   Page 6 of 8




             EXHIBIT “A”




                         6
                Case 19-01298-MAM           Doc 58      Filed 10/04/19   Page 7 of 8




                                     [PROPOSED ORDER]




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov
In re:                                                         Case No. 18-16248-BKC-MAM
                                                               Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                            /
ROBERT C. FURR not individually but                            ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.
         Defendants.
                                                /

     ORDER GRANTING AGREED EX PARTE MOTION BY PLAINTIFF, ROBERT C.
          FURR, TO CONTINUE PRETRIAL CONFERENCE AND EXTEND
                     RELATED PRETRIAL DEADLINES

         THIS MATTER came before the Court without a hearing upon the Agreed Ex Parte

Motion by Plaintiff, Robert C. Furr, to Continue Pretrial Conference and Extend Related Pretrial


                                                    7
               Case 19-01298-MAM           Doc 58      Filed 10/04/19     Page 8 of 8



Deadlines [ECF No. ____] (the “Motion”), and the Court having reviewed the Motion, the record

in this case, and noting the agreement of the parties with respect to the relief granted herein, and

being otherwise duly advised in the premises, it is

       ORDERED, as follows:

       1.      The Motion is GRANTED.

       2.      The Pretrial Conference is hereby continued to January 14, 2020 at 10:00 a.m. at

the United States Bankruptcy Court, Flagler Waterview Building, 1515 N Flagler Drive, Room

801 Courtroom A, West Palm Beach, FL 33401

       3.      The corresponding pretrial deadlines are extended accordingly to coincide with

the continued Pretrial Conference.

                                                 ###

Submitted by:

Jesus M. Suarez, Esq.
Counsel for the Plaintiff
Genovese Joblove & Battista, P.A.
100 SE 2nd Street, Suite 4400
Miami, FL 33131
Tel: (305) 349-2300
Email: jsuarez@gjb-law.com

[Attorney Suarez shall serve a copy of this Order to all interested parties and file a certificate of
service]




                                                  8
